Citation Nr: 0832421	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 18, 2003 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1971.  He is the recipient of the Purple Heart.  
See DD 215.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the claim.  

In July 2008, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  


FINDING OF FACT

In February 2004, the RO granted service connection for PTSD, 
effective June 18, 2003.  The veteran was notified of this 
decision in February 2004, but did not submit a notice of 
disagreement (NOD).


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than June 18, 2003 for the grant of service connection for 
PTSD and the claim must be dismissed. 38 U.S.C.A. §§ 5110, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 20.1103 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for entitlement to service 
connection for PTSD that was received by the RO in June 2003.  
In a rating decision dated February 2004, the RO granted 
service connection for PTSD, effective June 18, 2003, the 
date on which his claim was received.  The veteran received 
notice of this decision and his appellate rights in a letter 
dated February 23, 2004.  

Pursuant to VA regulation, the veteran had one year from the 
date of the notice of the February 2004 rating decision that 
granted service connection for PTSD within which to file an 
NOD with the effective date.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  The claims 
folder contains no such communication, nor has the veteran 
claimed that he submitted a timely NOD regarding the 
effective date.  As there was no timely NOD, the February 
2004 rating decision establishing June 18, 2003 as the 
effective date for service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2003).  

The veteran now contends, however, that he should be entitled 
to an effective date prior to June 18, 2003 for the grant of 
service connection for PTSD.  He asserts that he failed to 
file a claim for PTSD prior to June 2003 because his DD 214 
was in error and did not reflect his receipt of the Purple 
Heart.  The veteran contends that had his DD 214 been correct 
at the time of his discharge, he would have been able to file 
for, and would have been granted, service connection 
effective September 30, 1971, the date of his discharge.  See 
March 2007 VA Form 9; July 2008 transcript.  

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 
296 (2006), which held that if a claimant wishes to obtain an 
effective date earlier than that assigned in a RO decision, 
the claimant must file a timely appeal as to that decision.  
Otherwise, the decision becomes final and the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error (CUE).  The 
Rudd Court also held that there can be no freestanding claim 
for an earlier effective date and that it was error to 
entertain such a claim.  Rather, the proper course of action 
would have been to dismiss the appeal.  

As noted above, the veteran did not voice any disagreement 
with the RO's assignment of an effective date of June 18, 
2003 within one year following his receipt of the February 
2004 notice letter.  In addition, review of the claims folder 
does not reveal that the veteran has filed a claim for CUE.  
Therefore, the only remaining possibility in this case is for 
the claim to proceed as some form of "freestanding claim for 
earlier effective dates."  See Rudd.  This, however, vitiates 
the rule of finality.  

While the Board is sympathetic to the veteran's situation and 
the contentions he has raised regarding his delayed receipt 
of the Purple Heart, it finds that there is no proper claim 
in this case.  In this, as in other areas of the law, 
ignorance of the law is not an excuse.  The appellant has not 
alleged CUE and, as such, his claim for an earlier effective 
date is considered a freestanding claim, which is not a valid 
claim.  In light of the Rudd decision, the Board is required 
to dismiss the appeal.

The Board acknowledges that the RO denied the claim for an 
earlier effective date on its merits and, thus, gave the 
claim more consideration than it was due.  There is no 
prejudice to the veteran, however, in finding that the 
freestanding claim for an earlier effective date must be 
dismissed.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As there is no legal basis upon which to award an effective 
date earlier than June 18, 2003 for the grant of service 
connection for PTSD, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA has no effect).  


ORDER

The claim for an effective date earlier than June 18, 2003 
for the grant of service connection for PTSD is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


